Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 3, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked for the employer for 30 years. On May 14, 2004, she left her job at the age of 49 and elected to take a bridge package until she was able to collect regular retirement benefits at the age of 50. Claimant had experienced medical problems prior to taking the bridge package and believed this to be her best alternative. However, after she left her job and applied for unemployment insurance benefits, the Unemployment Insurance Appeal Board found that she was disqualified from receiving them because she had voluntarily left her employment without good cause. Claimant appeals.
We affirm. It has been held that the decision to accept an early retirement package when continuing work is available does not constitute good cause for leaving employment (see Matter of Grushko [Lonero Tr.—Commissioner of Labor], 6 AD3d 858, 858 [2004]; Matter of Cuomo-Perez [Commissioner of Labor], *9393 AD3d 777, 778 [2004]). Claimant, in effect, did just that by leaving her job to accept the bridge package when she knew her job was not in jeopardy. Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.